Citation Nr: 0408970	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to an initial compensable evaluation for 
migraine headaches with aura.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981, and from December 1982 to January 2001. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 determination that denied 
the benefits sought.  At that time, 21 claims were addressed.  
A notice of disagreement (NOD) was received in June 2001.  In 
the NOD, the veteran indicated that he was appealing a 
limited number of the claims addressed within the June 2001 
rating action.  A statement of the case (SOC) was issued in 
January 2003.  A substantive appeal was received from the 
veteran in February 2003, revealing that the veteran was 
appealing four of the nine issues addressed within the SOC.  

In September 2003, the veteran testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record.  The Board accepts for inclusion in the 
record medical evidence submitted (along with a waiver of RO 
jurisdiction) during that hearing.  See 38 C.F.R. § 20.800 
(2003).  During this hearing, the veteran withdrew one of the 
four claims addressed in the February 2003 substantive 
appeal.  Hence, the appeal is limited to the three issues 
listed on the title page 

The Board's decision granting service connection for 
residuals of a fracture of the left 3rd metacarpal is set 
forth below.  The claim for  service connection for a left 
ankle disability and of entitlement to an initial compensable 
evaluation for migraine headaches with aura are addressed in 
the remand following the decision; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

FINDINGS OF FACT

1.  Service medical records indicate treatment for a fracture 
of the left 3rd metacarpal in January 1995.

2.  While a VA examiner found no current left hand 
abnormality, medical evidence identified treatment for  
current residuals of a left 3rd metacarpal injury in service.


CONCLUSION OF LAW

Resolving all  reasonable doubt in the veteran's favor, the 
criteria for service connection for e residuals of an injury 
to the left 3rd metacarpal (claimed as a left hand 
disability) are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002).; 38 C.F.R. § 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as a duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, and in view of 
the Board's favorable disposition of the claim for service 
connection for left hand disability to the extent specified 
below (granting service connection for a residuals of a 
fracture of the left 3rd metacarpal), the Board finds that 
all notification and development action needed to fairly 
adjudicate this aspect of the claim on appeal has been 
accomplished.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records indicate treatment for fracture of 
the left 3rd metacarpal in January 1995.  The record 
indicates that the finger was injured when the veteran was 
skiing.  X-rays studies that month revealed a mid-third 
metatarsal shaft oblique fracture with very little angular 
deformity or displacement. 

The veteran testified that he has a dull pain in his left 
hand.  He contends that this disability is related to his 
service.  The primarily basis of the RO's negative 
determination on this issue was a finding that a left hand 
disability is not currently found.  This determination was 
based on the conclusion of the August 2000 VA examiner that 
the veteran's hands were found to be normal.  X-rays studies 
that month found no evidence of fractures and dislocation. 

As correctly noted in the January 2003 SOC, "pain" is a 
symptom and, in and of itself, cannot be service connected.  
However, the Board now has the September 2003 medical opinion 
of "K.J.K.", D.O., Captain, USAF, AFSC, submitted by the 
veteran at his hearing before the Board that month.  The RO 
has not had the opportunity to review this new medical 
evidence.  This health care provider for the Department of 
the Air Force clearly associates the left hand pain to the 
fracture of the left 3rd metacarpal in January 1995, a 
disability objectively found in X-rays studies performed in 
January 1995.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In view of the facts noted above, 
and resolving all reasonable doubt in the veteran's favor, 
the Board concludes that the criteria for residuals of an 
injury to the left 3rd metacarpal (claimed as a left hand 
disability) are met.    


ORDER

Service connection for the residuals of a left 3rd metacarpal 
injury is granted. 


REMAND

Regarding the remaining issues, the Board notes that the 
record does not include any correspondence from the RO 
notifying the veteran of the VCAA notice and duty to assist 
provisions, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Based on the 
veteran's testimony, it appears that there may be additional 
medical records available, though this is not clear.  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  
 
The Board also finds that specific additional development to 
satisfy the duty to assist also is warranted.  On VA 
examination in August 2000, the examiner was attempting to 
evaluate numerous claims raised by the veteran at that time.  
Based on the veteran's testimony before the undersigned and 
the MRI scan of April 2003, which may reveal some form of 
left ankle disability (though this is not clear), the Board 
believes that additional VA medical opinions are warranted 
under 38 C.F.R. § 3.159(c)(4) (2003).  The Board has evidence 
of treatment in service of the left ankle (cited in the 
January 2003 SOC) and perhaps indications of a current left 
ankle disorder.  With regard to the veteran's service-
connected migraine condition, the Board believes that a more 
comprehensive evaluation is warranted. 

Hence, the RO should arrange for the veteran to undergo 
appropriate examinations to obtain the medical information 
needed to fairly adjudicate the claims remaining on appeal.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any  scheduled examination(s), the RO must obtain and 
associate with the claims file copy(ies) of any notice(s) of 
the date and time of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  For the sake of efficiency, the RO's adjudication of 
the claims should include consideration of the evidence 
submitted during the September 2003 Board hearing 
(notwithstanding the waiver of initial RO consideration of 
that evidence).

Accordingly, these matters  are hereby REMANDED to the RO, 
via the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
the veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  

The RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   


2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo  VA orthopedic 
examination of the left ankle.    The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail, and clinically 
correlated to a specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from a left ankle disability.    If so, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  The RO should arrange for the veteran 
to undergo an appropriate VA neurological 
examination for evaluation of his 
migraine headaches.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail, and clinically correlated to a 
specific diagnosis.  
The examiner should document the 
frequency and severity (including 
economic inadaptability, if possible) of 
any prostrating migraine attacks.  The 
examiner should also comment on the 
frequency and duration of incapacitating 
episodes (episodes of signs and symptoms 
that require bed rest prescribed by a 
physician and treatment by a physician, 
if any).  The examiner should comment on 
the chronicity of symptoms and whether or 
not the symptoms are constant, or nearly 
constant.   

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

5.  If the appellant fails to report to 
any  scheduled examination(s), the RO 
should obtain and associate with the 
record copies of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence (to include evidence submitted 
directly to the Board in September  2003) 
and any new legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and  clear reasons 
and bases for the RO's determinations), 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



